ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a rotating machine over Germany Patent Publication No. DE2462465A which teaches: a casing 2 having a hollow shape 1; a rotating body rotatably supported in the casing; a stator blade fixed to an inner peripheral portion of the casing; a rotor blade 4 fixed to an outer peripheral portion of the rotating body to be offset to the stator blade in an axial direction of the rotating body; a sealing device arranged between the inner peripheral portion of the casing and a tip 3 of the rotor blade.
Regarding claim 1 and all the claims that depend on claim 1, prior art fails to teach or fairly suggest a swirling flow generation chamber provided in the casing on a downstream side in a fluid flow direction from the sealing device along a circumferential direction of the rotating body; a plurality of first guiding members provided in the swirling flow generation chamber along a radial direction of the rotating body and in a circumferential direction of the rotating body at predetermined intervals; and a second guiding member provided in the swirling flow generation chamber along the circumferential direction of the rotating body while intersecting the first guiding members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of five patent publications.
US20220186628A1, US20220120188A1, US20180363466A1, US20180187697A1, and US20180156044A1 are cited to show a sealing device for a gas turbine engine.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745